1                     UNITED STATES DISTRICT COURT
2                          DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:18-cr-408-APG-EJY-1

4                  Plaintiff,                          Order Granting Motion to
                                                       Dismiss the Indictment as to
5          v.                                          Defendant Tocci

6    FRANK E. TOCCI,

7                  Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   government hereby dismisses the Indictment in the above-captioned case as to Defendant

11   Frank E. Tocci only.

12                                                     Respectfully submitted,

13                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
14
                                                       s/ Richard Anthony Lopez
15                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
16

17         Leave of Court is hereby granted for the filing of the above dismissal of the

18   Indictment as to Defendant Tocci in the above-captioned case under Rule 48(a).

19                     12th
           DATED this _______         November 2019.
                              day of ___________,

20

21

22                                                HONORABLE ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
23

24


                                                  2
